DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-14, in the reply filed on 09/09/2022, is acknowledged.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.

Claims 1-17 are pending, claims 1-14 are under examination.

Priority
	Acknowledge is made that this application is continuation of US application 16811461, filed on 03/06/2020; which is continuation of US application 16405180, filed on 05/07/2019; which is continuation of US application 15989383, filed on 05/25/2018; which is continuation of US application15228589, filed 08/04/2016; which is continuation of US application 12958763, filed 12/02/2010, which claims priority from US provisional application 61/266, 207, filed on 12/03/2009.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 3 recites the broad recitation 0.1 to 5%, and the claim also recites 0.8 to 1.5% which is the narrower statement of the range/limitation; claim 4 recites the broad recitation 0.08 to 0.8%, and the claim also recites 0.14 to 0.44% which is the narrower statement of the range/limitation; Claim 6 recites the broad recitation 0.11 to 2.0%, and the claim also recites 016 to 0.62% which is the narrower statement of the range/limitation; claim 9 recites the broad recitation 0.01 to 1.0%, and the claim also recites 0.01 to 0.08% which is the narrower statement of the range/limitation.
Claim 13 recites the limitation "preservative" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rabinovich-Guilatt et al. (US20080025941) in view of Parikh et al. (US20030180367), Kipp et al. (US20070134341), Quemin (US20030087967) and Shahinian (US20050080043) 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Rabinovich-Guilatt et al.  teaches oil in water emulsion for eye care comprising 1-5% w/w of oil such as castor oil or mineral oil (page 3, [0060]) or 1% w/w mineral oil (page 4, [0062]), 0.001 to 0.02% w/w of ammonium halide (page 3, [0053]), 0.1 to 1% of surfactant such as polysorbate 80 and /or sorbitan monolaurate (page 4, [0061]), ammonium halide includes lauryl trimehyl ammonium bromide (ATAB C12) or benzalkonium chloride; borate, borate-polyol complex (page 4, [0062]), hydroxypropyl guar (claims 1,8-9), and the droplet size of 100-500nm (claim 12).
	 Parikh et al. teaches the combination of phospholipid (including negative charged phospholipid such as dimyristoyl phosphatidylglycerol sodium salt) and surfactant (including quaternary ammonium salt) allows the formation and stabilization of sub-micron and micron size compound in aqueous formulation such as suspension and emulsion for ophthalmic formulation (page 3, [0018-0020]; page 4, [0028, 0030]; claims 1, 3, 5-6, 14, 97-98).
	Kipp et al. teaches pharmaceutical composition comprising particle from about 10 nm to about 50 um (abstract) and phospholipid such as dimyristoyl phosphatidylglycerol  (claims 1-4, 7, 15-19, 23, 26, 31, 34) for ophthalmic administration in the form of emulsion (page 2, [0018]; page 10, [0137]). Phospholipid such as dimyristoyl phosphatidylglycerol  is at an amount of 0.05% to about 5% (page 7, [0104]).
Quemin teaches a translucent or transparent nanoemulsion comprising the mixture of PEG-40 stearate and sorbitan tristearate as ophthalmological composition (abstract; page 1, [0017-0020]; page 2, [0027]; page 3, [0059]; claims 1-4)
Shahinian teaches it is well recognized that the preservatives used in topical ophthalmic medications and preparations can be toxic to the eye surface and respiratory mucosa. The most widely used ophthalmic preservative, benzalkonium chloride (BAK), can cause damage to the conjunctival and corneal epithelium (Cornea, 1:221-225 (1992); Arch Opthalmol, 110:528-532 (1992) and CLAO J, 18:260-266 (1992)). BAK is now thought to be also a significant cause of rhinitis medicamentosa, as described in Allergy, 52:627-632 (1997), and has been also shown to damage respiratory mucosa (Am Rev Respir Dis, 141:1405-1408 (1990) and Acta Otolaryngol, 116:868-875 (1996)). Reducing the concentration of BAK reduces its toxic effect, but at too low a concentration, BAK is no longer effective as a preservative. Although alternatives to BAK are available, all preservatives have some potential for toxicity ([0006]).
	It is noted that all the above teaching for concentration is percentage by weight, but the density of emulsion is about 1.0g/ml, therefore the teaching of percentage by weight will be used directly as percentage w/v, and this would not materially change the prior art teaching.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Rabinovich-Guilatt et al.  is that Rabinovich-Guilatt et al.  do not expressly teach negative charged phospholipid such as phosphatidylglycerol, dimyristoyl phosphatidylglycerl and their concentration, polyoxylethylene-40-stearate and sorbitan tristearate, free of benzalkonium chloride.  This deficiency in Rabinovich-Guilatt et al. is cured by the teachings of Parikh et al., Kipp et al., Quemin and Shahinian.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the invention of Rabinovich-Guilatt et al., as suggested by Parikh et al., Kipp et al., Quemin and Shahinian, and produce the instant invention.
One of ordinary skill in the art would have been motivated to comprise polyoxylethylene-40-stearate and sorbitan tristearate each at 0.1 to 1% in the ophthalmic emulsion of Rabinovich-Guilatt et al. because they are suitable surfactant in ophthalmic emulsion. MPEP 2144.07 states, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. Under guidance from Rabinovich-Guilatt et al. teaching surfactant at amount of 0.1 to 1.0% in an ophthalmic emulsion; Quemin teaching the mixture of PEG-40 stearate and sorbitan tristearate as suitable surfactant in ophthalmic translucent or transparent nanoemulsion; it is obvious for one of ordinary skill in the art to comprise these components and produce the instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to comprise dimyristoyl phosphatidylglycerol at 0.05 to 7% w/v in the ophthalmic emulsion of Rabinovich-Guilatt et al. because  Parikh et al. and Kipp et al. teach dimyristoyl phosphatidylglycerl  at 0.05% to about 5% for stabilizing emulsion for ophthalmic composition . MPEP 2144.07 states, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. Since it is advantage to stabilize emulsion; it is obvious for one of ordinary skill in the art to comprise dimyristoyl phosphatidylglycerol at 0.05 to 7% w/v in the ophthalmic emulsion of Rabinovich-Guilatt et al. and produce the instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include lauryl trimehyl ammonium bromide (ATAB C12) instead of benzalkonium chloride as quaternary ammonium compound in the ophthalmic emulsion because it is advantage to avoid toxic effect of benzalkonium chloride as suggested by Shahinian. Since lauryl trimehyl ammonium bromide is known as alternative quaternary ammonium compound in Rabinovich-Guilatt et al., it is obvious for one of ordinary skill in the art to include lauryl trimehyl ammonium bromide (ATAB C12) instead of benzalkonium chloride as quaternary ammonium compound and produce instant claimed invention (ophthalmic emulsion free of benzalkonium chloride) with reasonable expectation of success.
Regarding claim 1, the prior arts teaches polyoxylethylene-40-stearate and sorbitan tristearate which are used in the working example of applicant’s specification, also cited in dependent claims 5 and 7, they are expected to have HLB at least 8 and below 8 respectively.
Regarding the limitation of the borate and galactomannan polymer cooperatively act to form a gel upon instillation of the emulsion in an eye of an individual, this is regarded as inherency of prior art composition. Rabinovich-Guilatt et al. teaches both borate and hydroxypropyl guar (galactomannan polymer) in the composition, the same composition must have the same properties. MPEP 2112.01 states, “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 9 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rabinovich-Guilatt et al. (US20080025941) in view of Parikh et al. (US20030180367), Kipp et al. (US20070134341), Quemin (US20030087967) and Shahinian (US20050080043), as applied for the above 103 rejection for claims 1-8, 10-12 and 14; further in view of L’Alloret et al. (US20020035182) and Yu et al. (20050196370). 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Rabinovich-Guilatt et al., Parikh et al., Kipp et al., Quemin  and Shahinian teaching have already been discussed in the above 103 rejection and are incorporate herein by reference.
L’Alloret et al. teaches ophthalmic emulsion (page 2, [0022]) comprising hydroxypropyl guar (Jaguar HP-105) at 0.05 to 10% by weight and the range expressly includes 0.5% by weight (page 5, [0097]).
Yu teaches ophthalmic composition comprising polyquaternium 1 as antimicrobial (claims 1 and 9). Polyquaternium 1 is polymeric quaternary ammonium compound.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Rabinovich-Guilatt et al. is that Rabinovich-Guilatt et al. do not expressly teach concentration of hydroxylpropyl guar and Polyquaternium 1. This deficiency in Rabinovich-Guilatt et al. is cured by the teachings of L’Alloret et al. and Yu et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the invention of Rabinovich-Guilatt et al., as suggested by L’Alloret et al. and Yu et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to comprise hydroxylpropyl guar at 0.01 to 1.0% w/v because this is optimization under prior art condition. MPEP 2144.05. Under guidance from L’Alloret et al. teaching ophthalmic emulsion comprising hydroxypropyl guar (Jaguar HP-105) at 0.05 to 10% by weight and the range expressly includes 0.5% by weight. It is obvious for one of ordinary skill in the art to optimize and comprise hydroxylpropyl guar at 0.01 to 1.0% w/v and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include Polyquaternium 1 as antimicrobial preservative in additional to lauryl trimehyl ammonium bromide (ATAB C12) in the ophthalmic emulsion to avoid benzalkonium chloride because it is advantage to avoid toxic effect of benzalkonium chloride as suggested by Shahinian. Since Polyquaternium 1 is known antimicrobial preservative in the ophthalmic emulsion as suggested by Yu, it is obvious for one of ordinary skill in the art to include Polyquaternium 1 as antimicrobial preservative in additional to lauryl trimehyl ammonium bromide (ATAB C12) in the ophthalmic emulsion to avoid benzalkonium chloride to produce instant claimed invention (ophthalmic emulsion free of benzalkonium chloride) with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11234929. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches instant claimed invention. Thus, one ordinary skill in the art would immediately recognize the obvious variant of instant claimed invention over patented subject matter.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US10624848. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches instant claimed invention. Thus, one ordinary skill in the art would immediately recognize the obvious variant of instant claimed invention over patented subject matter.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US10328025. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches instant claimed invention. Thus, one ordinary skill in the art would immediately recognize the obvious variant of instant claimed invention over patented subject matter.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US10004685. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches instant claimed invention. Thus, one ordinary skill in the art would immediately recognize the obvious variant of instant claimed invention over patented subject matter.

Conclusion
No claim is allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613